Citation Nr: 1500233	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-21 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected hypertension. 

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) from January 8, 2009 to March 18, 2013, and in excess of 10 percent from March 18, 2013, for the service-connected abdominal scar status post appendectomy (abdominal scar).


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1984 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for hypertension and the abdominal scar, initially assigning a noncompensable (zero percent) rating for each of these disabilities.  A July 2014 rating decision assigned a 10 percent rating for the abdominal scar from March 18, 2013, thus creating a "staged" initial rating for different periods.  Although a higher initial disability rating has been assigned for the abdominal scar for one stage of the rating, as reflected in the July 2014 rating decision, the issue remains in appellate status as the maximum initial rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1. For the entire initial rating period, hypertension was treated with continuous medication, and manifested by a history of diastolic blood pressure of predominantly 100 or more.

2. For the entire initial rating period, diastolic readings were consistently less than 110, and systolic readings were consistently less than 200.

3. For the entire initial rating period on appeal, the Veteran's service-connected abdominal scar with disability involving Muscle Group XIX has been manifested by limitation of abdominal motion, consistent complaints of one of the cardinal signs and symptoms of muscle disability, which is fatigue-pain, and objective findings of lowered fatigue threshold with evidence of in-service treatment for infection of the appendectomy scar.

4. For the entire initial rating period on appeal, the Veteran's service-connected abdominal scar with disability involving Muscle Group XIX, including pain, causes no more than moderate impairment.

5. For the entire initial rating period, the Veteran's abdominal scar has not been painful or unstable.

6. For the entire initial rating period, the Veteran's abdominal scar has been characterized by one linear scar that is 13 sq. cm. and no pain on touch.

7. For the entire initial rating period, the Veteran's abdominal scar does not occupy an area or areas of at least 77 sq. cm. but less than 465 sq cm. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 10 percent rating, and no higher, for hypertension are more nearly approximated for the entire initial rating period.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

2. Resolving reasonable doubt in favor of the Veteran, for the initial rating period from January 8, 2009 to March 18, 2013, the criteria for an initial rating of 10 percent for the abdominal appendectomy scar with abdominal disability involving Muscle Group XIX have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.56, 4.73, Diagnostic Codes 5319, 7800-7805 (2014).

3. For the entire rating period on appeal, the criteria for an initial rating in excess of 10 percent for the abdominal appendectomy scar with abdominal disability involving Muscle Group XIX have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.56, 4.73, Diagnostic Codes 5319, 7800-7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In an appeal for a higher initial rating, because the appeal arises from the Veteran's disagreement with the initial ratings following the grants of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In this case, the Veteran was provided notice in January 2009, prior to the initial adjudication of the claims in July 2009.  The January 2009 notice letter informed the Veteran of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and included information regarding the assignment of ratings and effective dates.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service treatment records, VA examination reports, and the Veteran's statements in support of the issues on appeal.  

The RO arranged for VA examinations in May 2009, February 2011, and March 2013.  These examinations, taken together, are found to be adequate for purposes of rating hypertension and the abdominal scar.  The examiners reviewed the Veteran's medical history and complaints, made clinical measures and observations including blood pressure testing and scar measurement, and rendered opinions regarding the severity of the disabilities on appeal.  The examination reports contain all the findings needed to rate the claims on appeal, including the Veteran's history and a rationale for all opinions given.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 19 Vet. App. at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims or issues on appeal.


Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for higher evaluations of the original awards.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. Id.  The Board has considered whether a staged rating is warranted in this case, and finds that the severity of the service-connected hypertension and abdominal scar has not changed during the course of the appeal so as to warrant staged ratings. 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303. 

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Hypertension Rating Analysis

The Veteran contends that an initial rating in excess of 10 percent for hypertension is warranted.  Specifically, the Veteran stated that, in light of his history of diastolic pressure of predominantly 100 or more requiring continuous medication, a rating of 10 percent is warranted.  See June 2011 Veteran statement.

For the entire initial rating period, the Veteran has been in receipt of a noncompensable (zero percent) rating under Diagnostic Code (DC) 7101 for hypertensive vascular disease.  38 C.F.R. § 4.104.  Under DC 7101, a 10 percent rating is warranted for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or; minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating requires diastolic readings of predominantly 110 or more or; systolic readings of 200 or more.  A 40 percent disability rating required diastolic readings of predominantly 120 or more.  A 60 percent disability rating required diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, DC 7101. Although the schedular criteria do not specifically outline any criteria for a noncompensable (zero percent) rating, the Board notes that a zero percent evaluation is assigned when the requirements for a compensable evaluation are not met pursuant to 38 C.F.R. § 4.31 (2014).

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with hypertension more closely approximates the criteria for a 10 percent initial schedular rating under DC 7101 throughout the initial rating period.  The evidence shows some fluctuation in blood pressure during the appeal period; however, the record shows a history of diastolic pressure predominantly 100 or more.  A December 2008 University Health Care System Emergency Department Chart shows blood pressure readings of 157/111, 155/112, and 148/105.  The March 2013 VA examination report notes that the Veteran has a history of a diastolic blood pressure elevation to predominantly 100 or more and that such blood pressure level was observed when the Veteran was first diagnosed with hypertension but diastolic blood pressure has not reached elevation to predominantly 100 or more since treatment began. The March 2013 VA examiner also noted that the Veteran's treatment plan includes taking continuous medication for hypertension, specifically Azor and Coreg.  Although the May 2009 and February 2011 VA examination report did not indicate a history of diastolic pressure predominantly 100 or more, the examination reports noted continuous treatment for hypertension.  

In consideration of the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that hypertension is manifested by a history of diastolic pressure predominantly 100 or more with continuous medication required for control; therefore, the disability picture for hypertension more closely approximates the criteria for an initial 10 percent rating under DC 7101 for the entire initial rating period.  See 38 C.F.R. §§ 4.3, 4.7.

The Board next finds that the evidence weighs against a finding that the criteria for an even higher rating than 10 percent under DC 7101 are met.  During the initial rating period, diastolic readings were consistently less than 110, and systolic readings were consistently less than 200.  As stated above, a December 2008 University Health Care System Emergency Department Chart shows blood pressure readings of 157/111, 155/112, and 148/105.  A January 2009 Center for Primary Care PC treatment note shows that the Veteran reported that blood pressure readings were averaging 155/100 at home; upon examination in January 2009, the Veteran had a blood pressure reading of 141/89.  During the May 2009 VA examination, the Veteran reported dizziness if blood pressure was not controlled; the May 2009 VA examination report shows blood pressure readings of 128/83, 126/84, and 129/89.  The February 2011 VA examination report shows that the Veteran reported periods of high blood pressure with dizziness; the February 2011 VA examination report shows blood pressure readings of 132/86, 138/88, and 134/86.  During the March 2013 VA examination, the Veteran reported that blood pressure was sometimes high and sometimes not; the March 2013 VA examination report shows blood pressure readings of 146/88, 138/86, and 126/84.  

Throughout the initial rating period, diastolic readings were consistently less than 110, and systolic readings were consistently less than 200; therefore, an initial rating in excess of 10 percent for hypertension under DC 7101 is not warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Abdominal Scar Rating Analysis

The Veteran contends that a higher initial disability rating is warranted for the service-connected abdominal scar.  Specifically, the Veteran reported that there is pain around the disfiguring scar (not to the scar itself), that the scar causes limitation of abdominal motion and function in that he has pain and fatigue when using his abdominal muscles, especially with movement, lifting, coughing, and sneezing because the scar has adhered to the underlying tissue.  See February 2009, August 2009, and June 2011 Veteran statements; May 2009, February 2011, and March 2013 VA examination reports.   

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118. 

DC 7800 rates scars of the head, face, or neck based upon disfigurement, and does not apply in this case as the service-connected scar is located on the Veteran's abdomen.  

Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  A scar in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq cm) warrants a 20 percent rating.  A scar in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq cm) warrants a 30 percent rating.  A scar in an area or areas of at least 144 square inches (929 sq. cm.) or greater warrants a 40 percent rating.  38 C.F.R. § 4.118.

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) indicates that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Under DC 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under that code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  DCs 7802 and 7803 are not relevant to this appeal because the service-connected abdominal scar is deep.  

Under DC 7805, any disabling effects of other scars (including linear scars), and other effects of scars rated under DCs 7800, 7801, 7802, and 7804 not considered in a rating provided under DCs 7800-7804 are to be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

DC 5319 provides ratings for a disability of Muscle Group XIX.  The functions of these muscles are as follows: support and compression of abdominal wall and lower thorax; flexion and lateral motions of spinel synergists in strong downward movements of arm.  The muscle group includes: (1) rectus abdominis; (2) external oblique; (3) internal oblique; (4) transversalis; and (5) quadratus lumborum.  For DC 5319, a slight injury warrants a 0 percent rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 30 percent rating, and a severe injury warrants a 40 percent rating.  38 C.F.R. § 4.73.

As set forth in the criteria above, disabilities resulting from muscle injuries are classified as slight, moderate, moderately severe, and severe.  38 C.F.R. § 4.56(d).  "Slight" muscle disability contemplates a simple wound of the muscle without debridement or infection; a service department record of a superficial wound with brief treatment and return to duty; healing with good functional results; and no cardinal signs or symptoms of muscle disability.  Objectively, there is a minimal scar; no evidence of facial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

"Moderate" muscle disability contemplates a through and through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection; a service department record or other evidence of in-service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, there are entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

"Moderately severe" muscle disability contemplates a through and through or deep penetrating wound by a small high velocity missile, or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring; a service department record or other evidence showing hospitalization for a prolonged period for the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscle compared with the sound side; and tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment. 
38 C.F.R. § 4.56(d)(3).

"Severe" muscle disability contemplates a through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring; a service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries; and, if present, evidence of inability to keep up with work requirements.  Objectively, there are ragged, depressed, and adherent scars indicating wide damage to muscle groups in the missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in the wound area; muscles swell and harden abnormally in contraction; and tests of strength, endurance, or coordinated movements indicate severe impairment of function when compared with the uninjured side.  If present, the following are also signs of 'severe' muscle disability: (a) x-ray evidence of minute, multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; 
(b) adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (c) diminished muscle excitability to pulsed electrical current in electro-diagnostic tests; (d) visible or measurable atrophy; (e) adaptive contraction of an opposing group of muscles; 
(f) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (g) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lower threshold of fatigue, fatigue-pain, impairment of coordination; and uncertainty of movement.  38 C.F.R. § 4.56(c).  

The Veteran is in receipt of a noncompensable (zero percent) rating under DC 7804 from January 8, 2009 to March 18, 2013, and a 10 percent rating from March 18, 2013 based on one painful scar.  38 C.F.R. § 4.118.  Great care is to be exercised in the selection of the diagnostic code number.  38 C.F.R. § 4.27 (2014).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  See 38 C.F.R. § 4.20 (2014) (providing for consideration of functions affected, anatomical localization, and symptomatology in assigning a diagnostic code).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the DC associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this regard, the Veteran has consistently reported pain around the abdominal appendectomy scar and denied that the scar itself was painful.  See May 2008, February 2011, and March 2013 VA examination reports; June 2011 Veteran statement.  Therefore, DC 7804 is not the most appropriate code to rate the service-connected abdominal scar.  

As explained in more detail below, DC 5319 accounts for the in-service hospitalization due to the in-service abdominal scar infection, adherence of the scar to the underlying tissue, and limitation of function resulting from the scar.  As the Veteran's medical history and symptomatology are more analogous to a rating under DC 5319, which allows for a more favorable rating for part of the appeal period, the Board finds it appropriate to change the Diagnostic Code under which the Veteran is rated from DC 7804 to 5319 for the entire initial rating period on appeal.  38 C.F.R. §§ 4.73, 4.118.  Accordingly, the Board will proceed to rate the abdominal scar as though the Veteran is currently in receipt of a noncompensable rating under DC 5319 from January 8, 2009 to  March 18, 2013, and a 10 percent rating under the same Diagnostic Code from March 18, 2013. 

After a review of all the lay and medical evidence of record, the Board finds that the evidence shows a disability picture that more nearly approximates the criteria for a 10 percent rating is warranted under DC 5319 for the service-connected abdominal scar for the initial rating period from January 8, 2009 to March 18, 2013.  The abdominal scar medical history and symptomatology show history, signs, and symptoms that more nearly approximate moderate disability or impairment of Muscle Group XIX with evidence of in-service treatment for infection of the appendectomy surgical wound, and consistent complaints of one of the cardinal signs and symptoms of muscle disability, which is fatigue-pain, and evidence of lowered fatigue threshold, particularly as stated by the Veteran in the June 2011 statement.  38 C.F.R. § 4.56 (d)(2).  

The March 2013 VA examiner concluded that the Veteran has pain with movement because the abdominal scar is depressed and this is consistent with adherence to soft tissue below the scar, which could cause pain with movement.  The Veteran has consistently reported that there is pain around the abdominal scar (not to the scar itself), as well as fatigue especially with movement, coughing, sneezing, and lifting.  See May 2008, February 2011, and March 2013 VA examination reports; June 2011 Veteran statement.  The Veteran is competent to testify regarding observable symptoms, such as pain around a scar, because this requires only personal knowledge as it comes to the Veteran through the senses.  See Layno, 6 Vet. App. at 469.  The Veteran also provided photographs of the scar in June 2011 that show a depressed linear scar, which is consistent with the Veteran's lay assertions and the March 2013 VA examination report.  

Based on the lay and medical evidence of record, the Board finds the severity of the abdominal scar has not changed during the course of the initial rating period on appeal so as to warrant staged ratings.  For these reasons, and resolving reasonable doubt in favor of the Veteran, for the initial rating period from January 8, 2009 to March 18, 2013, the criteria for an initial rating of 10 percent for the abdominal appendectomy scar with abdominal disability involving Muscle Group XIX have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.56, 4.73, Diagnostic Codes 5319. 

After a full review and weighing of the medical and lay evidence, the Board finds that an initial rating for the abdominal scar in excess of 10 percent under DC 5319 is not more nearly approximated for the entire initial rating period on appeal.  As stated above, during the initial rating period on appeal, the record reflects that the Veteran has a moderate disability of Muscle Group XIX with evidence of in-service treatment for infection of the appendectomy surgical wound, and consistent complaints of one of the cardinal signs and symptoms of muscle disability, which is fatigue-pain, and lowered fatigue threshold, particularly as stated by the Veteran in the June 2011 statement.  38 C.F.R. § 4.56 (d)(2).  

For a higher rating under DC 5319, the evidence must show moderately severe symptoms or impairment of Muscle Group XIX.  38 C.F.R. §§ 4.56, 4.73.  In this case, the type of injury is a precision appendectomy surgical incision, which is inconsistent with the type of injury produced by through and through or deep penetrating wound by small high velocity missile or large low-velocity missile.  While STRs show that the Veteran had hospitalization of one month from May 1986 to June 1986 as a result of infection of the appendectomy scar, the record does not show debridement, sloughing of soft parts, or intermuscular scarring.  Moreover, the weight of the lay and medical evidence establishes that there were no consistent complaints of cardinal signs and symptoms of muscle disability, other than low fatigue threshold, which is a recent complaint by the Veteran during the appeal period and is not documented in post-service treatment records prior to the appeal period.  

The objective findings of record show no palpation or loss of deep fascia, muscle substance, or normal firm resistance of the bottom right quadrant abdominal muscles compared with the sound right side.  Moreover, while the March 2013 VA examination report notes that the Veteran has pain in the scar with movement, the examination report did not indicate that strength and endurance in the bottom right quadrant of the abdomen compared with the sound left side demonstrated positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  Therefore, other than the prolonged hospitalization during service as a result of the infection, which is one historical factor, the weight of the evidence demonstrates that the Muscle Group XIX disability picture does not more nearly approximate the moderately severe criteria under DC 5319.  38 C.F.R. §§ 4.56, 4.73.

Finally, after reviewing the rating criteria under DC 5319, the Veteran agreed that he has a moderate muscle disability due to easily fatigued abdominal muscles as a result of underlying tissue damage.  See June 2011 Veteran statement.  

The Veteran asserted in a June 2011 statement that two separate ratings of 10 percent are warranted under DCs 7804 and 7805-5319.  The Board has considered whether a separate rating under DC 7804 is warranted; however, the weight of the lay and medical evidence of record is against finding that the Veteran has one or more painful or unstable scar as required by the 10 percent rating under DC 7804 to meet the criteria for a separate rating based on painful or unstable scar.  For the entire initial rating period, the abdominal scar also has not been painful or unstable, has been characterized by one linear scar that is 13 sq. cm. and no pain on touch, and does not occupy an area or areas of at least 77 sq. cm. but less than 465 sq cm.  

The Veteran advanced that, although the abdominal scar is not painful to touch, the underlying tissue damage causes pain when he uses the abdominal muscles in lifting, sneezing, or coughing.  Based on the language and context of the June 2011 statement, the Veteran stated that the abdominal scar itself is not actually painful and that the pain is around the scar or in the underlying tissue.  See also May 2008, February 2011, and March 2013 VA examination reports.  Throughout the appeal period, the Veteran has not asserted, and the evidence does not suggest, that the abdominal scar is unstable.  The lay and medical evidence of record demonstrate that the abdominal scar is not painful or unstable so as to warrant a separate 10 percent rating under DC 7804.  

To the extent that there is pain and fatigue around the scar or in the underlying tissue, these symptoms have been considered and rated under DC 5319 due to moderate disability or impairment of muscle group XIX and a separate rating for these symptoms constitutes pyramiding.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261- 62.

As there is only one scar that is service connected, a higher initial rating for multiple scars is not warranted under DC 7804.  Although the service-connected scar is linear, the Board has considered whether a higher initial rating is warranted under DC 7801 because the service-connected scar may be considered to be deep; however, the service-connected abdominal scar does not occupy an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq cm).  The May 2009 VA examiner noted that the abdominal scar is linear and that the entire scar measures 10 cm by 1 cm for a total of 10 sq. cm.  The February 2011 VA examiner noted that the abdominal scar is linear and that the entire scar measures 10 cm by 1.3 cm for a total of 13 sq. cm.  Finally, the March 2013 VA examiner noted that the abdominal scar is linear and that the entire scar measures 9 cm by 1 cm for a total of 9 sq. cm.

For the reasons outlined above, the preponderance of the evidence weighs against a finding that the Veteran's service-connected abdominal scar more closely approximates an initial disability rating in excess of 10 percent for the entire initial rating period on appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.56, 4.73, 4.118. 
  
Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the service-connected hypertension and abdominal wound for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hypertension disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for disability ratings based on the predominant diastolic pressure and predominant systolic pressure shown during the rating period, as well as any history of diastolic pressure predominantly 100 or more with continuous medication required for control.  In this case, the Veteran's hypertension requires continuous medication for control and is manifested by a history of diastolic pressure of 100 or more.  Moreover, dizziness as reported by the Veteran is contemplated under high blood pressure readings as a possible result thereof.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The 10 percent schedular rating for hypertension fully contemplates all the symptoms and functional impairment related to the hypertension; therefore, the Board finds that the schedular criteria are adequate to rate hypertension, and referral for consideration of extraschedular rating is not required.

With respect to the service-connected abdominal scar, the Board finds that the symptomatology and impairment caused by the Veteran's abdominal scar, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 5319, specifically provides for a rating based on the average impairment of earning capacity resulting from moderate impairment due to the abdominal appendectomy scar, involving Muscle Group XIX.  The Board finds that the schedular rating criteria contemplate the Veteran's muscle group XIX disability and the symptoms associated with such disability including evidence of in-service treatment for infection of the scar during service, consistent complaints of one of the cardinal signs and symptoms of muscle disability, which is fatigue-pain, and complaints of lowered fatigue threshold with some limitation of abdominal motion due to pain-fatigue. 

Moreover, the schedular rating criteria, DCs 7801 and 7804, specifically provide for disability ratings based on painful and deep scars.  Considering the lay and medical evidence, the Veteran's scar is 13 square centimeters with pain around the scar and with movement but no actual pain in the scar on touch.  In this case, comparing the Veteran's disability level and symptomatology of the abdominal scar to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's hypertension and abdominal scar disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

In the absence of exceptional factors associated with the service-connected hypertension and abdominal scar, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. 218, 227.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to the service-connected disabilities.  Two January 2009 statements by a private physician indicated that the Veteran was unable to work from December 5, 2008 to March 1, 2009 due to dizziness and near syncope episodes resulting from uncontrolled hypertension.  However, the record reflects that hypertension has been controlled since February 2009 with no documented absence from work due to the service-connected disabilities.  Moreover, in a February 2009 statement, the Veteran stated that he was able to work but that if he had to work a more physical job, the abdominal scar could be a hindrance.  The Veteran further stated that when more physical work is required, he is limited and the abdominal scar is painful. See February 2009 VA Form 21-4138.  However, the Veteran has not alleged, and the 

record does not reflect, that he is required to do physical work or that he lost time at work due to the service-connected disabilities other than the period referred to above.  Accordingly, the Board finds that a TDIU has not been raised and, therefore, is not before the Board on appeal.


ORDER

An initial rating of 10 percent, but no higher, for hypertension for the entire initial rating period is granted. 

An initial rating of 10 percent for the service-connected appendectomy scar from January 8, 2009 to March 18, 2013 is granted; an initial rating in excess of 10 percent for the entire initial rating period is denied.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


